Case 1:19-cv-25301-MGC Document1i Entered on FLSD Docket 12/27/2019 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

BUNGORNLUCK RODDA,
Plaintiff,
vs. CASE NO.

UNIVERSITY OF MIAMI,

Defendant.
/

COMPLAINT

Plaintiff, BUNGORNLUCK RODDA (‘Plaintiff’), by and through the undersigned
counsel and pursuant to Title I of the American Disabilities Act, 42 U.S.C. §12112, et seq.,
(1990) (ADA), as amended by the Americans with Disabilities Amendments Act (ADAA),
Rehabilitation Act of 1973, 29 U.S.C. §504, (1988), the Family and Medical Leave Act of 1993,
§2601 et seg. (“FMLA”), and Title VII of the 1964 Civil Rights Act, 78 Stat. 253, as amended,
42 U.S.C. § 2000e, et seq. (“Title VII’) and 29 US Code of the Age in Employment
Discrimination Act, (ADEA), hereby sues the Defendant, UNIVERSITY OF MIAMI
(“Defendant”) and as grounds states the following:

1. Plaintiff BUNGORNLUCK RODDA was at all times material an employee of
Defendant. On November 13, 2017, Defendant unlawfully retaliated against and terminated
Plaintiff from her position as administrative assistant Defendant’s unlawful discriminatory
employment practices on the basis of Plaintiff's disability, to wit: respiratory illness (asthma),
and medical/leave, her gender (female) and her age.

2. Jurisdiction of this court is invoked pursuant to 28 U.S.C. §1331, pursuant to Title VII,
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 2 of 19

the ADA, and the FMLA.

3. Atall time material hereto the Defendant, UNIVERSITY OF MIAMI as a corporation
licensed and doing business in Florida. The Defendant also has more than fifteen (15) employees.

4. The Plaintiff, BUNGORNLUCK RODDA, has exhausted her administrative remedies
and otherwise complied with all conditions precedent to the filing of this action, including, the
filing of her complaint with the Equal Employment Opportunity Commission (EEOC) on or
about September 21, 2017 and December 20, 2017. (See attached copy of notice(s) Exhibit “A”).
Plaintiff received a Notice of Dismissal and Notice of Rights containing the Plaintiffs right to
sue within ninety days of receipt of said dismissal and notice of rights. (See Attached Exhibit
“B”).

5. This Court has jurisdiction, in Florida, over the Defendant as the Defendant is a
corporation that conducts, operates and carries on business in the State of Florida as a corporation
licensed and doing business in Florida and has committed unlawful acts in Florida and has
conducted substantial, and not isolated activities within the State of Florida.

ADA FACTUAL BACKGROUND

6. Plaintiff, BUNGORNLUCK RODDA was during her employment a 65 year old
female and resident of Miami, Florida.

7. On July 9, 2007 Defendant hired Plaintiff for a administrative position based at the
Coral Gables Campus, Florida.

8. The Plaintiff incorporates the EEOC Compliant attached as Exhibit “A” as if the
allegations were stated herein and as they support her complaint.

Disability

9. During her employment at the Coral Gables campus the Plaintiff suffered from a severe
Case 1:19-cv-25301-MGC Document1i Entered on FLSD Docket 12/27/2019 Page 3 of 19

asthma, a respiratory illness that resulted in an impairment substantially limiting one or more of
life’s major activities, to wit breathing. The Plaintiff suffered continuing headaches, and short
of breath that significantly limited her ability to perform all of her duties. With limited and
reasonable accommodation, the Plaintiff could perform her job functions.

10. Defendant regarded Plaintiff as having an impairment, there is a record of impairment
that substantially limited one or more of life’s major activities which qualifies as a disability in
accordance with the ADA. The employer recognized her disability, provided air purification,
access to fresh air by allowing opening the unscreened windows, (which then exposed the
Plaintiff to outside elements such as pesticide and fertilizers sprayed upon plants and grass,
mosquitos, dust all which aggravated her medical condition.) The Defendant also allowed breaks
for medical treatment.

11. Plaintiff suffered and continues to suffer from the aforementioned medical condition

that qualifies as a disability in accordance with the ADA.

Harassment

12. Mr. Wright’s harassed the Plaintiff during her absence, and after she returned to work.
The harassment was in retaliation for complaining about discrimination and on the basis of her
disability and for taking leave.

13. During February 27, 2017, the Plaintiff took leave. After the Plaintiff returned to
work, other employees including the Department chair asked the Plaintiff why she had been
absent, and it was apparent that the Plaintiff's supervisor, Robert Wright told everyone he
didn’t know why the Plaintiff was out and he didn’t hear from the Plaintiff during her absence.

This was not true and designed to make the Plaintiff look bad. The Plaintiff had in fact told
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 4 of 19

Robert Wright in advance that she would miss time and she told him where she was seeking
treatment and recovering at home.

14. On March 6, 2017 the Plaintiff required treatment for her disability. The Plaintiff
requested an accommodation for a private space to receive a self-administered aerosol treatment
that took approximately 15- or 20-minutes during lunch break. The Plaintiff requested a that
the treatment take place in a private room. Robert Wright refused to assign you a room. Instead
the Plaintiff received an interrogation that lasted 30 minutes from Robert Wright and Maggie
Pertierra (Dir. H.R.) about the disability, the medicines used and how she should have a better

working relationship with her manager.

15. Asa result of the failure to accommodate the Plaintiff was subjected to humiliation and
embarrassment as the use of the aerosol treatment in public areas was subjected her to scrutiny
by strangers who perceived this as treatment for a contagious disease.

16. On August 21, 2017 Plaintiff's supervisor Robert Wright manufactured a reprimand.
He created a false allegation that the Plaintiff was sleeping on the job at her desk. Although
overtime the names of the witnesses changed the basic charge was that the Plaintiff was asleep
at her desk.

17. The allegation was false, and despite no written contemporaneous record of the event
was made, Mr. Wright continued to push the false allegation even making up witnesses. It went
so far that Mr. Wright eventually used witnesses Cody Ratcliff.

18. Dawn Reynolds condoned the behavior of Robert Wright. Dawn Reynolds was Robert
Wrights supervisor and she and participated in the August 23, 2017 meeting when the Plaintiff
was giving the verbal warning for the sleeping incident. Finally, on September 1, 2017 a written

reprimand was issues using the false allegation.
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 5 of 19

19. Upon information and belief, Defendant had not reprimanded or questioned similarly
situated employees for unexplained absences in their file.

20. On November 13, 2017, the Plaintiff's employment was terminated.

21. At termination the Plaintiff was told that her employee performance was good but that
the position “administrative assistant” was being cut.

22. The reason given for her termination was false and a pretext.

23. Not only was her position kept but the tasks the Plaintiff performed were necessary and
integral to the performance of all three departments in the building. For example, administrative
support, communication support, scheduling, and events planning are basic functions of the
position held by the Plaintiff at the time of her termination.

24. Defendant discriminated against and retaliated against Plaintiff on the basis of her
disability, for requesting a reasonable accommodation, and for taking leave.

25. Defendant subjected Plaintiff to a hostile work environment on the basis of her
disability.

26. Humiliated and upset by Defendant’s employee, Robert Wright’s comments and
conduct, Plaintiff shortly thereafter wrote a complaint to the Defendant’s Executive Director,
Dawn Reynolds. The complaint about Defendant’s discriminatory and retaliatory practices on
the basis of her disability, request for a reasonable accommodation and FMLA leave.

27. Nothing was done to protect the Plaintiff or address the complaint.

28. Defendant retaliated against Plaintiff for engaging in a protected activity by making a
complaint of discrimination and retaliation on the basis of her disability. For example Robert
Wright would abuse the Plaintiff's position. Mr. Wright would assign tasks outside her pay

grade, and when the Plaintiff would go to Robert Wright to request clarification on tasks, Mr.
Case 1:19-cv-25301-MGC Document1i Entered on FLSD Docket 12/27/2019 Page 6 of 19

Wright would tell her “you’ve done this before.” This was confirmation that even though she
was supposedly demoted 3 years before and no longer subject to those tasks, Robert Wright still
wanted the Plaintiff to do the tasks for the old position “office Manager.”

29. Defendant subjected Plaintiff to a hostile work environment on the basis of her
disability and for making a complaint of discriminatory and retaliatory treatment for exercising
her rights.

30. Defendant subjected Plaintiff to a hostile work environment up to the day of her
termination.

31, For example on November 13, 2017 with no explanation as she returned from lunch the
Plaintiff was subject to an unscheduled meeting with HR Director, Maggie Pertierra. This was
done by Robert Wright and Maggie Pertierra. During the termination meeting, they interrogated
the Plaintiffin a glass enclosed room visible to everyone in the that part of the building, including
other employees, and so that she would be publicly embarrassed.

32. After the termination meeting Plaintiff was subject to Robert Wright hovering above
her, he continued to embarrassed her by chastising the Plaintiff for attempting to clear her desk.
This was done in front of another student worker,

33. The Defendant’s reasoning for terminating Plaintiff were merely pretextual and instead
for a more sinister motive, the Plaintiff's disability.

34. Plaintiff felt extremely degraded, victimized, humiliated, and emotionally distressed.

35. Defendant discriminated against and retaliated against Plaintiff for having complained
of discrimination, as well as for having requested a reasonable accommodation under the ADA.

36. Defendant’s discriminatory and retaliatory conduct was so unfair and extreme, that it

caused severe emotional distress, aggravated anxiety/depression, both financial emotional harm
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 7 of 19

and the conduct was willful, intentional, and designed to and in fact did harm the Plaintiff.

37. Defendant’s actions constituted a continuing violation under the applicable federal,
laws.

38. The above are just some of the examples of the pattern and practice of unlawful,
discriminatory, and retaliatory conduct to which Defendant subjected Plaintiff.

COUNT I: DISCRIMINATION AND FAILURE TO ACCOMMODATE UNDER
AMERICANS WITH DISABILITIES ACT

42 U.S.C. §§12101, ET SEQ. (1990)
Plaintiff, BUNGORNLUCK RODDA, re-alleges and incorporates herein by reference

the allegations contained in paragraphs | through 38 as if set forth fully herein.

39. This is an action to recover all damages, interest, equitable relief and attorney’s fees
and costs on behalf of Plaintiff for violations of her federal rights under the Americans with
Disabilities Act (ADA), 42 U.S.C. §§12101, et seg., as amended to include the remedies in 42
U.S.C. §2000e-5 and 42 U.S.C. §1981a,

40. Plaintiff is disabled within the meaning of 42 U.S.C. § 12101, et seg. (1990), as
amended, in that she suffered from the medical conditions heretofore described, which impaired
her breathing and substantially limited one or more of life’s major activities. Additionally,
Defendant regarded Plaintiff as having an impairment, and there was a record of an impairment,
that substantially limited one or more of life’s major activities.

41. Defendant is an employer within the meaning of 42 U.S.C. §12101, et seq.

42. At all times material hereto, Defendant was aware of Plaintiff's disability and failed to
accommodate her reasonable accommodation requests to prevent the aggravation of her
breathing issues, by exposing her to pesticides and chemicals at her work station.

43. As set forth in the Plaintiff's EEOC Complaint from September 21, 2017 she requested
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 8 of 19

an accommodation for a relocation of her workstation, that was denied capriciously.

44. The Plaintiffs disability was the motivating factor in the Defendant’s decision to
unlawfully discriminate against the Plaintiff based on her disability. As an example, the
Defendant did not want to continue including allowing the Plaintiff to have a private space for
taking aerosol treatments. Instead of accommodating Plaintiff's reasonable accommodation
request based on her disability, Defendant failed to allow the accommodation and embarrassed
her by having treatment in the public spaces.

45. Plaintiff could perform the essential functions of her position with reasonable
accommodations and with some difficulty without accommodations. However, without
accommodations her condition would degrade and she would need to take time off to recover.

46. Defendant discriminated against Plaintiff by wrongfully denying her requests for a
reasonable accommodation, failing to train her, reprimanding her, and eventually terminating
her employment using a pretext, that “....her position was cut.”

47, The Plaintiff was terminated and all avenues of re-employment, transfer were shut out
to the Plaintiff. In fact she was unable to find employment within the system on her own but
when Human Resources discovered this fact she was told that ‘“...the position was filled by a
more qualified candidate”, even though the person hired had not worked for the University
before.

48. As early as December 2016 the Plaintiff questioned her supervisor about the basis for
University rejecting her request for accommodation, by moving the Plaintiff to a safe location
across the hall and in that conversation Robert Wright confirmed that the university was trying
to drive her out of employment by making her so sick that she would resign on her own.

49. After the termination the Plaintiff learned that she had been blacklisted.
Case 1:19-cv-25301-MGC Document1 Entered on FLSD Docket 12/27/2019 Page 9 of 19

50. Plaintiff is protected against discrimination under the ADA.

51. Defendant’s discrimination against Plaintiff was willful or with reckless indifference to
her protected rights.

52, Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal
employment practices, including suffering economic damages, compensatory damages,
emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,
loss of dignity, and other non-pecuniary losses and tangible injuries.

WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

a. Declare that Defendant unlawfully discriminated against Plaintiff in

violation of the ADA;
b. Issue an order prohibiting further discrimination;
c. Order equitable relief, including but not limited to back pay, reinstating

Plaintiff with all promotions and seniority rights to which she is entitled or award
front pay in lieu of reinstatement, and all other equitable relief provided in 42
U.S.C. §2000e-5 and 42 U.S.C. §1981a;

d. Award Plaintiff all compensatory and punitive damages provided for in
42 U.S.C. §1981a and applicable statutes; and

e. Award Plaintiff her costs, attorney’s fees and such other relief as the Court
deems proper.

COUNT II: RETALIATION UNDER AMERICANS WITH DISABILITIES ACT
42 U.S.C. §§12101, ET SEQ. (1990)

Plaintiff, BUNGORNLUCK RODDA, re-alleges and incorporates herein by reference

the allegations contained in paragraphs 1 through 38 as if set forth fully herein.
53. This is an action to recover all damages, interest, equitable relief and attorney’s fees
and costs on behalf of Plaintiff for violations of her federal rights under the Americans with
Disabilities Act (ADA), 42 U.S.C. §§12101, et seg., as amended to include the remedies in 42

U.S.C. §2000e-5 and 42 U.S.C. §1981a.
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 10 of 19

54. Plaintiff is disabled within the meaning of 42 U.S.C. § 12101, et seg. (1990), as
amended, in that she suffered from the medical conditions heretofore described, which impaired
her brain, nervous and muscular systems and was substantially limited in one or more of life’s
major activities. Additionally, Defendant regarded Plaintiff as having an impairment, and there
was a record of an impairment, that substantially limited one or more of life’s major activities.

55. Defendant is an employer within the meaning of 42 U.S.C. §12101, et seq.

56. Following and as a result of Plaintiffs request for reasonable accommodation,
Defendant retaliated against Plaintiff by instead reprimanding Plaintiff for taking time off,
accusing Plaintiff of violating company policy, and unlawfully terminating Plaintiffs
employment.

57. Robert Wright supervised at least 7 people, on or around March 7, 2017. During that
time he would single the Plaintiff out, yell at the Plaintiff, and micromanaged her only, and not
the other employees. The Plaintiff never witnessed Robert Wright yell at any other employee.

58. For example, the Plaintiff was preparing a document for a professor after Robert Wright
assigned the task to the Plaintiff, Mr. Wright was passing the front desk where the Plaintiff
worked and the Plaintiff asked Mr. Wright for clarification on an issue. Instead of providing
direction or clarification Mr. Wright berated the Plaintiff loud enough for everyone to hear and
embarrassed her in front the entire staff, and told her if she didn’t know she should look it up in
the computer and threatened her this would end up on her review. This humiliating behavior
happened on more than ten times in 2017 alone.

59. Defendant failed to properly train Robert Wright and supervise him after the allegations

of misconduct (yelling) surfaced.

60. Defendant’s retaliation against Plaintiff was willful or with reckless indifference to her
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 11 of 19

protected rights.

61. The Plaintiff was terminated and all avenues of re-employment, transfer were shut out
to the Plaintiff. In fact she was unable to find employment within the system on her own but
when Human Resources discovered this fact she was told that “...the position was filled by a
more qualified candidate”, even though the person hired had not worked for the University
before.

62. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal
employment practices, including suffering economic damages, compensatory damages,
emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,
loss of dignity, and other non-pecuniary losses and tangible injuries.

WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

a. Declare that Defendant, UNIVERSITY OF MIAMI unlawfully
discriminated against Plaintiff in violation of the ADA;

b. Issue an order prohibiting further discrimination;
c. Order equitable relief, including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which she is entitled or award

front pay in lieu of reinstatement, and all other equitable relief provided in 42
U.S.C. §2000e-5 and 42 U.S.C. §1981a;

d. Award Plaintiff all compensatory and punitive damages provided for in
42 U.S.C. §1981a and applicable statutes; and

e. Award Plaintiff her costs, attorney’s fees and such other relief as the Court
deems proper.

COUNT II: INTERFERENCE AND RETALIATION UNDER

FAMILY AND MEDICAL LEAVE ACT - 29 U.S.C, § 2601 ET SEQ.

Plaintiff, BUNGORNLUCK RODDA, re-alleges and incorporates herein by reference
the allegations contained in paragraphs 1 through 38 as if set forth fully herein.

63. Defendant, UNIVERSITY OF MIAMI employed 50 or more employees within a 75-
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 12 of 19

mile radius within 12 months before Defendant terminated Plaintiff and was required to comply
with the FMLA.

64. Plaintiff was an eligible employee of Defendant pursuant to and within the meaning of
29 U.S.C. §2611(2), in that she worked for Defendant for at least 12 months and 1,250 hours
during the previous 12-month period.

65. At all times relevant to this the facts alleged in this Complaint, Plaintiff suffered from
one or more serious health conditions, which required her to miss work to receive medical
treatment as she was entitled to do pursuant to the FMLA.

66. Plaintiff exercised or attempted to exercise her FMLA rights by requesting medical
leave for one or more of her serious health conditions within the 12 months before her discharge.

67. Specifically during February 27, 2017, the Plaintiff suffered a sudden flare up of her
respiratory illness that required leave. The Plaintiff notified her employer (including Robert
Wright) and was granted medical leave. The leave lasted 4 days and 2 and 1/2 hours.

68. Defendant granted Plaintiff's request for FMLA for one or more serious health
conditions. However, Defendant singled the Plaintiff out, and immediately after her return of
Plaintiff's use of leave, exercising her rights, the Defendant, Robert Wright, reprimanded her
harassed her and eventually terminated her using the pretext that her position was cut. All in
retaliation for the Plaintiff exercising her right to medical leave.

69. Defendant therefore failed to cooperate with Plaintiff in her attempt to exercise her
FMLA rights, and otherwise interfered with, restrained or denied Plaintiff's exercise of or the
attempt to exercise her rights under the FMLA, in direct violation of 29 U.S.C. §2615 et seq.

70. Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiffs rights.
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 13 of 19

71. Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which she

is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

a. Enter a judgment that Defendant’s termination of Plaintiff was in
violation of the FMLA (29 U.S.C. §2615 et seq.;

b. Enjoin and permanently restrain Defendant from further violations of the
FMLA;
c Direct Defendant to reinstate Plaintiff with full seniority to an equivalent

position, with back pay plus interest, pension rights and all benefits or, in the
alternative enter a judgment pursuant to 29 U.S.C. §2617(a)(1)(A) against the
Defendant and in favor of Plaintiff for the monetary losses she suffered as a direct
result of Defendant’s violation of the FMLA;

d, Enter a judgment pursuant to 29 U.S.C. §2617(a) against the Defendant
and in favor of Plaintiff for all damages, including liquidated damages, interest,

reasonable attorney’s fees and costs incurred by Plaintiff for this action;

e. Award any additional relief to which she is entitled.

FACTS FOR COUNTS COUNT IV GENDER DISCRIMINATION TITLE VII.

Plaintiff, BUNGORNLUCK RODDA, re-alleges and incorporates herein by reference the

allegations contained in paragraphs 1 through 5 as if set forth fully herein.

72

73.

74,

. Plaintiff brings this lawsuit seeking recovery against Defendant for Defendant’s

violations of Title VII of the 1964 Civil Rights Act, 78 Stat. 253, as amended, 42 U.S.C.
§ 2000e, et seq. (“Title VII’) including Title VII’s anti-retaliation provisions.

This Court has original federal question jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 216(b) because this case is brought under Title VII of the 1964 Civil Rights Act,
78 Stat. 253, as amended, 42 U.S.C. § 2000e, et seq. (“Title VIT”).

The Plaintiff's supervisor, Robert Wright, commented on many occasions that he knew

she was different from the other employees. The supervisor pointed out he was gay,
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 14 of 19

and he could sympathize with the Plaintiff and her differences.
75. The above are just some of the examples of the pattern and practice of unlawful,
discriminatory, and retaliatory conduct to which Defendant subjected Plaintrff.
76. The Plaintiff incorporates the EEOC Compliant attached as Exhibit “A” as if the
allegations were stated herein and as they support my complaint.

COUNT IV CLAIM FOR RELIEF DISCRIMINATION DUE TO GENDER IN
VIOLATION OF TITLE VII
Plaintiff repeats and re-alleges each and every allegation set forth in the preceding

paragraphs numbered 1 -5 and 72 through 76, as if fully set forth herein..

77. ~~ Plaintiff is female.

78. The Plaintiff was replaced by a male employee.

79. Defendant, UNIVERSITY OF MIAMI through it’s agents, engaged in a discriminatory
practice in terms, conditions, and privileges of employment because of the gender of
Plaintiff. Defendant discriminated against Plaintiff because of her gender by harassing
Plaintiff and subjecting her to a hostile work environment.

80. Robert Wright supervised at least 7 people, on or around March 7, 2017 he would single
the Plaintiff out, yell at her, and micromanaged her only not the other employees. The
Plaintiff is aware of at least one other female who has been yelled at by the Plaintiffs
supervisor Robert Wright. The Plaintiff has never witnessed Robert Wright yell at any
other male employee and he treated the male employees with more respect.

81. For example, the Plaintiff was preparing a document for a professor, as she would do during
her employment, and Robert Wright assigned the task to the Plaintiff, Mr. Wright was
passing the front desk where the Plaintiff worked and the Plaintiff asked Mr. Wright for

clarification on an issue. Instead of providing direction or clarification Mr. Wright berated
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 15 of 19

the Plaintiff loud enough for everyone to hear. This berating embarrassed the Plaintiff in
front the entire staff. Mr. Wright told the Plaintiff if she didn’t know she should look it
up in the computer and he loudly threatened her this would end up on her review. This type
humiliating behavior happened on more than ten occasions in 2017 alone.

82. To the extent that Defendant provided any avenue of complaint, Plaintiff reasonable
availed herself of the company procedures Defendant provided to its employees.

83. The aforementioned actions of Defendant constitute an ongoing pattern and practice of
gender discrimination and harassment.

85. The basis for the termination was a pretext designed to look like restructuring, however all
avenues of transfer, or movement to other positions of University employment were shut
out to the Plaintiff and she was prevented from interviewing for positions.

86. The Defendant, UNIVERSITY OF MIAMI, replaced the Plaintiff with a male white
(Caucasian) employee with much less experience. The replacement required instruction
on all levels of the administrative assistant position.

87. These acts violate Title VII and are illegal.

88.  Asaresult of such conduct by Defendant, Plaintiff has suffered damages and in entitled to
back pay, front pay, and compensatory damages for, among other things, emotional trauma
and the physical consequences thereof suffered by Plaintiff as a consequence of
Defendant’s unlawful conduct.

89. Defendant’s discriminatory treatment of Plaintiff was willful and/or in reckless disregard
of Plaintiff's federally protected rights, due to which Plaintiff is entitled an award of
punitive damages against Defendant.

WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 16 of 19

a. Declare that Defendant UNIVERSITY OF MIAMI unlawfully
discriminated against Plaintiff in violation of the Title VII; and

b. Issue an order prohibiting further discrimination; and

c. Order equitable relief, including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which she is entitled or award
front pay in lieu of reinstatement, and all other equitable relief provided at law;

d. Award Plaintiff all compensatory and punitive damages provided for in

and
e. Award Plaintiff her costs, attorney’s fees and such other relief as the Court

deems proper.

COUNT V_ CLAIM FOR RELIEF
VIOLATION OF

THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (ADEA)

Plaintiff repeats and re-alleges each and every allegation set forth in the preceding
paragraphs numbered 1 -5 , as if fully set forth herein.
90. Defendant, UNIVERSITY OF MIAMI through it agents, engaged in a discriminatory

practice in terms, conditions, and privileges of employment because of the age of Plaintiff.

91. The Plaintiff was Sixty-Five at the time of her termination.

92. The Plaintiff was replaced by a younger employee. That employee Cody Ratcliff was an
intern and had no experience in the position performed by the Plaintiff upon her
termination,

93. The Plaintiff's supervisor, Robert Wright, would constantly single the Plaintiff out for her
age, and stated, “....don’t you remember anything? I am going fo have to tell everyone
that you don’t remember anything.” The Plaintiff was humiliated and embarrassed by the
supervisor’s conduct of yelling and berating the Plaintiff.

94. ‘The Plaintiff incorporates the EEOC Compliant attached as Exhibit “A” as if the allegations

were stated herein and as they support my complaint.
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 17 of 19

95. 29 US Code §623 of the ADEA, states that it shall be unlawful for an employer-
(1) to fail or refuse to hire or to discharge any individual or otherwise
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s age;
(2) to limit, segregate, or classify his employees in any way which would
deprive or tend to deprive any individual of employment opportunities or
otherwise adversely affect his status as an employee, because of such
individual’s age; or
(3) to reduce the wage rate of any employee in order to comply with this
chapter.
96. Defendant, UNIVERSITY OF MIAMI discriminated against Plaintiff because of her age
by harassing her and making her feel that she could not do her job trying to drive her from
her position. Plaintiff suffered due to the hostile work environment. The Defendant did
not give her merit pay increases due to Robert Wrights constant abuse and poor
performance reviews.
97. To the extent that Defendant provided any avenue of complaint, Plaintiff availed herself of
the company procedures Defendant provided to its employees.
98. The Plaintiffis aware of at least one other older employee who was driven from his position
by demotion, cut in pay and eventually that employee resigned in protest.
99. The above are just some of the examples of the pattern and practice of unlawful,
discriminatory, and retaliatory conduct to which Defendant subjected Plaintiff.
100. The aforementioned actions of Defendant constitute an ongoing pattern and practice of

age-based discrimination and harassment.
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 18 of 19

101. These acts violate the ADEA and are illegal.

102. Asaresult of such conduct by Defendant, Plaintiff has suffered damages and in entitled to
back pay, front pay, and compensatory damages for, among other things, emotional trauma
and the physical consequences thereof suffered by Plaintiff as a consequence of
Defendant’s unlawful conduct.

103. Defendant’s discriminatory treatment of Plaintiff was willful and/or in reckless disregard
of Plaintiff's federally protected rights, due to which Plaintiff is entitled an award of
punitive damages against Defendant.

WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

a. Declare that Defendant UNIVERSITY OF MIAMI unlawfully
discriminated against Plaintiff in violation of the Title VII; and

b. Issue an order prohibiting further discrimination; and

c. Order equitable relief, including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which she is entitled or award
front pay in lieu of reinstatement, and all other equitable relief provided at law;

d. Award Plaintiff all compensatory and punitive damages; and

e. Award Plaintiff her costs, attorney’s fees and such other relief as the Court
deems proper.

CONCLUSION
WHEREFORE, the Plaintiff seeks the following relief:

1. Restoring the Plaintiff to her employment related benefits;

2. Awarding front pay as warranted under the circumstances of this case;
3. Awarding all unpaid wages and other entitlements consisting of damages in
the form of back pay due to the Plaintiff; and front pay;
4, Awarding benefits, costs and reasonable attorneys’ fees;
5. Compelling Plaintiff's reinstatement by Defendant to her former position

of employment with UNIVERSITY OF MIAMI
Case 1:19-cv-25301-MGC Document 1 Entered on FLSD Docket 12/27/2019 Page 19 of 19

6. Liquidated, Punitive and/or exemplary damages as order able pursuant to
Statutes; and

7. Awarding the Plaintiff all the relief that this Court deems to be equitable
and just,

8. Trial by jury on all issues so triable.

a

Respectfully submitted on Uo of December 2019.

LAW OFFICES OF RICHARD J. CALDWELL, P.A.
Attorneys for Plaintiff

66 West Flagler Street, Suite 601

Miami, Florida 33130

Tel: (305) 529-1040

Email: richard@caldwell legal
caldwelllaw@bellsouth.net

_ ZY hi!

Richard J. Caldwell, Esq.
Florida Bar No. 825654

   
 

By.

 
